Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)2 as being anticipate by Ojiro (US Patent No. 10,605,485, referred to as Ojiro1).
Regarding claim 1, Ojiro1 teaches a water heating device (paragraph 0011) comprising: a housing (100/101) which comprises a back plate (102, annotated Figure 3), and a first side plate (104a side wall) and a second side plate (104b side wall) opposing each other in a first direction (annotated Figure 3) and extending from both side ends of the back plate in a second direction intersecting the first direction (Figure 3, directions are perpendicular) and in which an opening part is provided on a side opposite to the back plate in the second direction (103, annotated Figure 3, paragraph 0032: Therefore, when the connection flange is fixed to the fan installation surface with screws from a side of an opening (103) of the casing (100)); a fan (2) and a chamber (1,11,12) which are disposed in the housing (101/100, Figure 1, paragraph 0019); and a screw (5b), wherein the fan (2) comprises a discharge opening (paragraph 0023: end of 20,  blowout port (not shown), which is an open end of a flow channel (20) on a downstream side continuous to an outer circumferential surface of the fan housing part (27), understood to be outlet of fan), a first flow passage (20) which extends in the first direction toward the discharge opening (end of 20), and a first flange (21) which is provided in the discharge opening (end of 20) to project from an outer peripheral surface of the first flow passage (20, annotated Figure 2), the chamber (1) comprises an intake opening (10), a second flow passage (interior of 10) which extends in the first direction from the intake opening (10), and a second flange (13: fan installation surface) which is provided in the intake opening (10) to project from an outer peripheral surface of the second flow passage (interior of 10, annotated Figure 2), the first flange (21) and the second flange (13) are secured to each other by the screw (5b) while the discharge opening (end of 20) and the intake opening (10) are in contact with each other in a communication state (Figure 2 and 3, paragraphs 0019, 0024, and 0025), the screw (5b) comprises a head portion and a tip-end portion which is located on the side opposite to the head portion in a direction along a center axis of the screw (annotated Figures 2 and 3), and the center axis of the screw is slanted so that the head portion side is closer to the opening part than the tip-end portion side in a planar view (annotated Figure 3, opening part is 103, slanted is understood to be relative to the edges of the housing).


[AltContent: textbox (Ojiro1: Figure 2)]
    PNG
    media_image1.png
    488
    746
    media_image1.png
    Greyscale

	[AltContent: textbox (Ojiro1: Figure 3)]		
    PNG
    media_image2.png
    533
    719
    media_image2.png
    Greyscale

Regarding claim 2, as applied to claim 1, Ojiro1 further teaches wherein the first flange comprises a first surface which is in contact with the second flange (paragraph 0044, 21 (surface that faces 13) and 13, annotated Figure 3 and 2), and a second surface which is a surface on the side opposite to the first surface (paragraph 0044, 21 (surface that is closer to fan) and 13, annotated Figure 3 and 2), and the second surface (annotated Figure 2) comprises a seat surface portion (understood screw holes may be countersunk) which is provided with a through-hole (26a,26b,26c) through which the screw (5b) is inserted and is slanted to intersect the center axis of the screw in a planar view (paragraph 0024, annotated Figure 3 and 2).
Regarding claim 3, as applied to claim 1, Ojiro1 further teaches wherein the center axis of the screw is slanted so that a virtual line formed by extending the center axis of the screw passes through the opening part in a planar view (annotated Figure 2).
Regarding claim 4, as applied to claim 1, Ojiro1 further teaches wherein the second flange comprises a third surface which is in contact with the first flange (13 flange in contact with 21, paragraph 0025), the third surface comprises a concave portion (16a, 16b, 16c), and a bottom surface of the concave portion is provided with a screw hole into which the screw is threaded (annotated Figure 2, paragraph 0024: Moreover, at positions corresponding to the screw holes (16a), (16b), (16c) are opened three screw insertion holes (26a), (26b), (26c) into which screw shafts of screws (5a), (5b), (5c) capable of being screwed into these screw holes (16a), (16b), (16c) can be inserted).
Regarding claim 5, as applied to claim 4, Ojiro1 further teaches wherein the screw hole penetrates the second flange (annotated Figure 2, 16a, 16b, 16c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojiro (US Patent No. 10,605,485, referred to as Ojiro1) as applied to claim 1.
Regarding claim 6, Ojiro1 teaches the invention as described above and further teaches wherein an outer peripheral surface of the first flange (21) comprises a first flat surface portion (annotated Figure 2), and the chamber (1,10,11) comprises a second flat surface portion (annotated Figure 2) but does not expressly teach wherein an outer peripheral surface of the first flange comprises a first flat surface portion, and the chamber comprises a second flat surface portion which is in contact with the first flat surface portion.
However, courts have held it is obvious that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed feature was significant (See MPEP 2144.04, section IV, B). As such it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the first flange of Ojiro1 so that the first flat surface portion was in contact with the second flat surface portion of the second flange to enhance workability of installation work of a fan case to a burner body and the like in a water heater including an all primary air combustion type burner having a downward combustion surface (paragraph 0007).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojiro (US Patent No. 10605485, referred to as Ojiro1) as applied to claim 1 in further view of Ojiro (US Patent No. 10508829, referred to as Ojiro2) 
Regarding claim 12, Ojiro1 teaches the invention as described above and further teach and the first flow passage (20) and the second flow passage (interior of 10) are disposed on the opening part side in a planar view (annotated Figure 3).
However, Ojiro1 does not expressly teach further comprising: a spark plug, wherein the spark plug is disposed on the opening part side in a planar view.
Ojiro2 teaches further comprising: a spark plug (50, ignition electrode), wherein the spark plug (50, ignition electrode) is disposed on the opening part side in a planar view (paragraph 0026: as shown in FIG. 1, an ignition electrode (50) and an ignition detector (51) are attached to a front surface of a vessel (33) of the first heat exchanger (31) below the burner body (1). Therefore, attachment of the ignition electrode (50) and the ignition detector (51) in manufacturing and removal in maintenance can be made through the door (102) in the frontward portion of the casing (100); Figure 1) to improve the [AltContent: textbox (Ojiro2: Figure 1)]
    PNG
    media_image3.png
    677
    455
    media_image3.png
    Greyscale
workability (paragraph 0026). 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the water heater of Ojiro1 to include further comprising: a spark plug, wherein the spark plug is disposed on the opening part side in a planar view in view of the teachings of Ojiro2 to improve the workability.
Claim 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojiro (US Patent No. 10605485, referred to as Ojiro1) in further view of Kenyon (US Patent No. 3861722).
Regarding claim 7, Ojiro1 teaches a water heating device (paragraph 0011) comprising: a housing (100/101) which comprises a back plate (102, annotated Figure 3), and a first side plate (104a side wall) and a second side plate (104b side wall) opposing each other in a first direction (annotated Figure 3) and extending from both side ends of the back plate in a second direction intersecting the first direction (Figure 3, directions are perpendicular) and in which an opening part is provided on a side opposite to the back plate in the second direction (103, annotated Figure 3, paragraph 0032: Therefore, when the connection flange is fixed to the fan installation surface with screws from a side of an opening (103) of the casing (100)); a fan (2) and a chamber (1,11,12) which are disposed in the housing (101/100, Figure 1, paragraph 0019); …, wherein the fan (2) comprises a discharge opening (paragraph 0023: end of 20,  blowout port (not shown), which is an open end of a flow channel (20) on a downstream side continuous to an outer circumferential surface of the fan housing part (27), understood to be outlet of fan), a first flow passage (20) which extends in the first direction toward the discharge opening (end of 20), and a first flange (21) which is provided in the discharge opening (end of 20) to project from an outer peripheral surface of the first flow passage (20, annotated Figure 2), the chamber (1) comprises an intake opening (10), a second flow passage (interior of 10) which extends in the first direction from the intake opening (10), and a second flange (13: fan installation surface) which is provided in the intake opening (10) to project from an outer peripheral surface of the second flow passage (interior of 10, annotated Figure 2),  the first flange (21) and the second flange (13) are in contact with each other so that the discharge opening (end of 20) and the intake opening (10) communicate with each other (annotated Figures 2 and 3, paragraphs 0024, and 0025).
However, Ojiro1 does not expressly teach and a sandwiching member, and the sandwiching member sandwiches the first flange and the second flange in the first direction and is secured to at least one of the opening part side of the chamber and the opening part side of the fan.
Kenyon teaches and a sandwiching member (annotated Figure, nut and bolt), and the sandwiching member sandwiches the first flange and the second flange in the first direction and is secured to at least one of the opening part side of the chamber and the opening part side of the fan (annotated Figure, nut and bolt) to provide a flange adaptor assembly for a pipe having a simplified construction (column 1 lines 8 to 11).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the flange of Ojiro1 to include and a sandwiching member, and the sandwiching member sandwiches the first flange and the second flange in the first direction and is secured to at least one of the opening part side of the chamber and the opening part side of the fan in view of the teachings of Kenyon to provide a flange adaptor assembly for a pipe having a simplified construction.

[AltContent: textbox (Kenyon: Figure )]
    PNG
    media_image4.png
    475
    538
    media_image4.png
    Greyscale

	
Regarding claim 10, as applied to claim 7, the combined teachings teach the invention as described above but do not expressly teach wherein a positioning pin is provided in the outer peripheral surface of the first flow passage to protrude from the outer peripheral surface of the first flow passage, the sandwiching member is secured to the opening part side of the chamber, and the sandwiching member is provided with a positioning hole into which the positioning pin is inserted.
Kenyon further teaches the sandwiching member (nut and bolt, annotated Figure) is secured to the opening part side of the chamber (18, understood to be flange of Ojiro1), and the sandwiching member (nut and bolt) is provided with a positioning hole (nut has a hole) into which the positioning pin is inserted (bolt threads into nut) to provide a flange adaptor assembly for a pipe having a simplified construction (column 1 lines 8 to 11).
Additionally, courts have held rearrangement of parts that would not have modified the operation of a device are held unpatentable and are held to be an obvious matter of design choice (See MPEP 2144.04, section VI, C). As such it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed that placing bolts on one side of a flange or the other side of a flange would not have affected the operation of Ojiro1; thereby teaching wherein a positioning pin is provided in the outer peripheral surface of the first flow passage to protrude from the outer peripheral surface of the first flow passage.
Regarding claim 11, as applied to claim 7, the combined teachings teach the invention as described above but do not expressly teach wherein the sandwiching member is secured to both the opening part side of the chamber and the opening part side of the fan.
	Kenyon further teaches wherein the sandwiching member is secured to both the opening part side of the chamber and the opening part side of the fan (annotated Figure 1) to provide a flange adaptor assembly for a pipe having a simplified construction (column 1 lines 8 to 11).
	Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the sandwiching member is secured to both the opening part side of the chamber and the opening part side of the fan in view of the further teachings of Kenyon to provide a flange adaptor assembly for a pipe having a simplified construction.
For clarity, Ojiro1 teaches screws that are closer to the opening part side of the chamber and the opening part side of the fan (annotated Figure 1) and that is secured to both the opening part side of the chamber and the opening part side of the fan. Kenyon teaches a sandwiching member. It would be obvious to a person having ordinary skill in the art to replace the screw of Ojiro1 with a nut and bolt to yield the predictable result of wherein the sandwiching member is secured to both the opening part side of the chamber and the opening part side of the fan.
Claim 7 to 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojiro (US Patent No. 10605485, referred to as Ojiro1) in further view of Brett (US Patent No. 4079970).
Regarding claim 7, Ojiro1 teaches a water heating device (paragraph 0011) comprising: a housing (100/101) which comprises a back plate (102, annotated Figure 3), and a first side plate (104a side wall) and a second side plate (104b side wall) opposing each other in a first direction (annotated Figure 3) and extending from both side ends of the back plate in a second direction intersecting the first direction (Figure 3, directions are perpendicular) and in which an opening part is provided on a side opposite to the back plate in the second direction (103, annotated Figure 3, paragraph 0032: Therefore, when the connection flange is fixed to the fan installation surface with screws from a side of an opening (103) of the casing (100)); a fan (2) and a chamber (1,11,12) which are disposed in the housing (101/100, Figure 1, paragraph 0019); …, wherein the fan (2) comprises a discharge opening (paragraph 0023: end of 20,  blowout port (not shown), which is an open end of a flow channel (20) on a downstream side continuous to an outer circumferential surface of the fan housing part (27), understood to be outlet of fan), a first flow passage (20) which extends in the first direction toward the discharge opening (end of 20), and a first flange (21) which is provided in the discharge opening (end of 20) to project from an outer peripheral surface of the first flow passage (20, annotated Figure 2), the chamber (1) comprises an intake opening (10), a second flow passage (interior of 10) which extends in the first direction from the intake opening (10), and a second flange (13: fan installation surface) which is provided in the intake opening (10) to project from an outer peripheral surface of the second flow passage (interior of 10, annotated Figure 2),  the first flange (21) and the second flange (13) are in contact with each other so that the discharge opening (end of 20) and the intake opening (10) communicate with each other (annotated Figures 2 and 3, paragraphs 0024, and 0025).
However, Ojiro1 does not expressly teach and a sandwiching member, and the sandwiching member sandwiches the first flange and the second flange in the first direction and is secured to at least one of the opening part side of the chamber and the opening part side of the fan.
Brett teaches and a sandwiching member (26), and the sandwiching member (26) sandwiches the first flange (16, 14) and the second flange (16, 14) in the first direction and is secured to at least one of the opening part side of the chamber (10) and the opening part side of the fan to reduce the number of manual operations necessarily performed by the workman effecting the junction between the pipe ends (column 1 lines 40 to 42).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the apparatus of Ojiro1 to include and a sandwiching member, and the sandwiching member sandwiches the first flange and the second flange in the first direction and is secured to at least one of the opening part side of the chamber and the opening part side of the fan in view of the teachings of Brett to reduce the number of manual operations necessarily performed by the workman effecting the junction between the pipe ends.
[AltContent: textbox (Brett: Figure 6)]
    PNG
    media_image5.png
    465
    536
    media_image5.png
    Greyscale



	Regarding claim 8, as applied to claim 7, the combined teachings teach the invention as described above and further teach the first flange (Ojiro1: 21) and the second flange (Ojiro1: 13) are in contact with each other (Ojiro1: annotated Figure 3) so that the first convex portion and the second convex portion oppose each other (Ojiro1: extended portions of flange, annotated Figures 2 and 3) but do not expressly teach wherein an outer peripheral surface of the first flange is provided with a first convex portion, an outer peripheral surface of the second flange is provided with a second convex portion, and the sandwiching member is provided with an insertion hole into which the first convex portion and the second convex portion are inserted.
[AltContent: textbox (Ojio1: Figure 2)]
    PNG
    media_image6.png
    505
    746
    media_image6.png
    Greyscale

	Brett further teaches wherein an outer peripheral surface of the first flange (inner flange 16) is provided with a first convex portion (outer flange 14), an outer peripheral surface of the second flange (inner flange 16) is provided with a second convex portion (outer flange 14), and the sandwiching member (26) is provided with an insertion hole (groove 28) into which the first convex portion and the second convex portion are inserted (column 2 lines 33 to 39) to reduce the number of manual operations necessarily performed by the workman effecting the junction between the pipe ends (column 1 lines 40 to 42).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein an outer peripheral surface of the first flange is provided with a first convex portion, an outer peripheral surface of the second flange is provided with a second convex portion, and the sandwiching member is provided with an insertion hole into which the first convex portion and the second convex portion are inserted in view of the further teachings of Brett to reduce the number of manual operations necessarily performed by the workman effecting the junction between the pipe ends.
Regarding claim 9, as applied to claim 8, the combined teachings teach the invention as described above but do not expressly teach wherein a width of the insertion hole in the first direction becomes narrow as it goes away from base end portions of the first convex portion and the second convex portion.
Brett further teaches wherein a width of the insertion hole (groove 28) in the first direction becomes narrow as it goes away from base end portions of the first convex portion (outer flange 14) and the second convex portion (outer flange 14, column 2 lines 33 to 39) to reduce the number of manual operations necessarily performed by the workman effecting the junction between the pipe ends (column 1 lines 40 to 42).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein a width of the insertion hole in the first direction becomes narrow as it goes away from base end portions of the first convex portion and the second convex portion in view of the further teachings of Brett to reduce the number of manual operations necessarily performed by the workman effecting the junction between the pipe ends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Schell (US Patent No. 9168585) teaches a coupling with extending parting line. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762